DETAILED ACTION
The present Office action is in response to the Response to Restriction Requirement and Election dated 22 NOVEMBER 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 NOVEMBER 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: telemetry consolidation unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification as originally filed provides the following structure:
Telemetry consolidation unit - [0042], “microcontroller to read and time tag the data from rangefinder 104, GNSS 118, and IMU 109 and consolidates such data into a single data stream.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”) in view of U.S. Publication No. 2004/0119020 A1 (hereinafter “Bodkin”).
Regarding claim 1, Bachrach discloses a measurement system, comprising: 
a power supply (FIG. 14, power 1418); 
a ground station (FIG. 14, portable multifunctional device “PDM” 104) operably coupled to the power supply (FIG. 14, power 1418 coupled to PDM 104) and having a memory (FIG. 14, memory 1416) including a scaling unit ([0129], 1-3, “computer vision module, which may be a component of graphics module, provides analysis and recognition of graphics data”), a display (FIG. 14, touch display 1438), device (FIG. 14, memory controller 1414, processor 1412, and peripheral interface 1410), and an input device (FIG. 14, other input device(s) 1442); 
an imaging device (FIG. 13, optical sensor device(s) 1334) operably coupled to the ground station (FIG. 13, PDM 104 connected by dotted line to flying digital assistant “FDA” 100) via at least one of a wired cable and a wireless network (FIG. 1, wireless connection 116 between FDA 100 and PMD 104), and the imaging device including a camera with a lens ([0120], ll. 6-10, “The optical sensor 1334 receives light from the environment, projected through one or more lens (the combination of optical sensor and lens herein referred to as a “camera”) and converts the light to data representing an image”), and the camera being positioned in a nadir position (FIG. 12A depicts the camera positioned on the underside of FDA 100; [0049], l. 8, “image capture from looking straight down from the FDA 100”) and configured to capture at least one plan view of a measurement area (FIGS. 10A-10C, FIG. 11, and FIGS 12A-12D each depict the FDA 100 capturing images of an area); 
a video receiver (FIG. 13, optical sensor controller 1332 in I/O subsystem 1360 communicating with peripheral interface 1310) configured to receive data from the camera ([0114], ll. 1-4, “The I/O subsystem 1360 may couple input/output peripherals on the FDA 100, such as an optical sensor system 1334, the PMD interface 1338, and other input/control devices 1342, to the peripherals interface 1310;” [0051], ll. 12-13, “viewing a live video feed from DA 100 through the touch display of PMD 104:” e.g., the video feed of the camera was received via I/O subsystem 1360 for transmission to the PMD); 
a video transmitter (FIG. 13, PMD interface device(s) 1338 and comms. interface 1322) operably coupled to the ground station and the video receiver and being configured to transmit data from the video receiver to the ground station ([0118], ll. 1-8, “The PMD interface device 1338 along with PMD interface controller 1336 may facilitate the transmission of data between the FDA 100 and a PMD 104 in use as a control device by a user 102. According to some embodiments, communications interface 1322 may facilitate the transmission of data between FDA 100 and a PMD 104 (for example where data is transferred over a local Wi-Fi network);” [0051], ll. 12-13, “viewing a live video feed from DA 100 through the touch display of PMD 104;” [0066], ll. 9-10, “live feed may be transmitted wirelessly between the devices (e.g., via Bluetooth®).” FIG. 13 depicts I/O subsystem 1360 as controlling output from optical sensor device(s) 1334 to be transmitted to both PMD interface device(s) 1338 and comms. interface 1322); 
an aerial platform (FIG. 1, FDA 100) configured to be propelled into the air (FIG. 1, FDA 100 with propulsion and control surfaces 110 including propellers) and transported to the measurement area by propulsion system (FIGS. 10A-10C, FIG. 11, and FIGS 12A-12D each depict the FDA 100 capturing images of an area while in the air using its propulsion and control surface 110) and hover over the measurement area ([0104], l. 23, “the quadcopter can maintain a hover.” Note, the UAV can capture the images of areas while maintaining a hover over a moving object ([0051] and [0092]), hover over a stationary object ([0076]), and hover over a designated area irrespective of an object ([0057] and [0101])); 
a global navigation satellite system (GNSS) positioned on the aerial platform (FIG. 13, GPS 1320 on FDA 100) and operably coupled to the ground station (FIG. 13, GPS 1320, PMD interface device(s) 1138 and comms. interface 1322), and the GNSS being configured determine geo-reference coordinates of the imaging device ([0026], ll. 1-4, “a relative position between the FDA and the PMD may be determined using a GPS system to determine a global position of the FDA, a global position of the PMD, and compare the two;” [0124], ll. 5-9, “The GPS receiver 1320 may receive signals from GPS satellites in orbit around the earth, calculate a distance to each of the GPS satellites (through the use of GPS software), and thereby pinpoint a current global position of FDA 100.” Note, GPS provide a combination of latitude and longitude that serve as the “geo-reference coordinates” and because the imaging device is a part of the FDA 100, then the FDA 100’s location serves as the location of the imaging device); and 
a distance measuring device (FIG. 13, proximity sensor 1330) operably coupled to the imaging device and configured to determine a distance between the imaging device and the measurement area ([0121], ll. 1-10, “The FDA 100 may also include one or more proximity sensors 1330. FIG. 13 shows a proximity sensor 1330 coupled to the peripherals interface 1310. Alternately, the proximity sensor 1330 may be coupled to an input controller 1340 in the I/O subsystem 1360. Proximity sensors 1330 may generally include remote sensing technology for proximity detection, range measurement, target identification, etc. For example, proximity sensors 1330 may include radar, sonar, and light illuminated detection and ranging (Lidar);” [0032], 6-7, “calculate a distance to a captured physical object:” note, utilizing instructions from memory 1316 in FIG. 13); 
wherein a geodetic position, which is offset from a boresight of the imaging device, of the measurement area is determined by the scaling unit based on the distance between the imaging device and the measurement area ([0032], ll. 4-12, “By comparing the captured image from two or more vantage points, a system employing computer vision may calculate a distance to a captured physical object. With the calculated distance as well as other position and/or orientation data for the FDA (e.g., data from GPS, WiFi, Cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the FDA 100 and the captured physical object;” [0033], ll. 7-11, “With this recognition data, as well as other position and/or orientation data for the FDA 100 (e.g. data from GPS, WiFi, Cellular, and/or IMU, as discussed above), FDA 100 may predict a relative position and/or orientation of the object.” FIGS. 5A-5B depict other methods of determining position and/or orientation of an object. Note, the FDA knows geodetic position of itself through the GPS and knowing the relative position of the target to the FDA means a difference in geodetic positioning is known), and the ground station is configured to display (FIGS. 9A and 10A-10C depict the object of interest displayed in the PMD).
Bachrach fails to expressly disclose the ground station is configured to display an output of the absolute geodetic position of a portion of the measurement area.
However, Bodkin teaches the ground station is configured to display an output of the absolute geodetic position of a portion of the measurement area ([0071], ll. 1-12, “At step 1138, any of values determined in steps 1128, 1130, 1134 and/or 1136 representative of the distance from imaging module 34 to target object 204, position of imaging module 34 relative to the earth, and/or position of target object 204 relative to imaging module 34 and/or the earth, respectively, may be displayed on display screen 94 for a user. Optionally, at step 1140, an electronic map display may be placed on display screen and any of such values determined in steps 1128, 1130, 1134 and/or 1136 may be displayed on the map such that the position of imaging module 34 and/or target object relative to a coordinate system of the map may be determined;” see FIG. 15B. Note, a position relative to the imaging module is relative and to the Earth is considered absolute. [0060] discloses a UAV with a GPS for determining distance to a target and GPS positional data is geodetic absolute to Earth as a reference).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have displayed coordinates of an object, as taught by Bodkin ([0071]), in Bachrach’s invention. One would have been motivated to modify Bachrach’s invention, by incorporating Bodkin’s invention, because it’s an obvious application of a known technique for displaying information on a display device that receives information from a remote location yielding a predictable result and since a UAV is effectively used for reconnaissance then having additional information allows for improved informative reactions by a user.
Regarding claim 2, Bachrach and Bodkin disclose all of the limitations of claim 1, as outlined above. Additionally, Bachrach discloses wherein the imaging assembly includes an inertial measurement unit (IMU) configured to determine movement of the imaging device (FIG. 13, IMU 1328 will detect movement of the FDA 100, which includes the imaging device).
Regarding claim 4, Bachrach and Bodkin disclose all of the limitations of claim 1, as outlined above. Additionally, Bachrach discloses wherein the measurement area is at least one of land and water (FIGS. 10A-10C, FIG. 11, and FIGS 12A-12D each are imaging land).
Regarding claim 6, Bachrach and Bodkin disclose all of the limitations of claim 1, as outlined above. Additionally, Bachrach discloses wherein the distance measuring device is a laser rangefinder ([0121], “proximity sensors 1330 may include radar, sonar, and light illuminated detection and ranging (Lidar);” [0036], “laser illuminated detection and ranging”).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”) in view of U.S. Publication No. 2004/0119020 A1 (hereinafter “Bodkin”), and further in view of U.S. Publication No. 2014/0316616 A1 (hereinafter “Kugelmass”).
Regarding claim 3, Bachrach and Bodkin disclose all of the limitations of claim 2, as outlined above. Additionally, Bachrach discloses further comprising a data transmitting assembly positioned on the aerial platform, the data transmitting assembly includes a telemetry consolidation unit configured to consolidate images from the imaging device (FIG. 13, processor(s) 1312, I/O subsystem 1360, PMD Interface Controller 1336, PMD Interface Device(s) 1338. [0066], ll. 6-10, “the camera view 910a (a representation of the image capture at FDA 100) may be a live video feed from the image capture devices at FDA 100. This live feed may be transmitted wirelessly between the devices (e.g. via Bluetooth®)”).
Bachrach and Bodkin fail to expressly disclose consolidate images from the imaging device and data from the IMU and the GNSS.
However, Kugelmass teaches consolidate images from the imaging device and data from the IMU and the GNSS ([0054], “when the mobile computing device installed in the UAV captures an image, the mobile computing device also tags the image with meta data. Generally, this meta data can include a GPS timestamp and GPS coordinates output by a GPS sensor integrated into the mobile computing device, as well as an attitude of the mobile computing device (and thus the UAV) based on an output of an inertial sensor integrated into the mobile computing device. For example, the mobile computing device can include a 3-axis accelerometer and a 3-axis gyroscope, and the mobile computing device can analyze outputs of the accelerometer and gyroscope to calculate a pitch, yaw, and roll (i.e., attitude) of the aircraft, all of which can be assigned to the image. Prior to transmission of the image to the remote server, the mobile computing device can retrieve a UAV location and attitude data, measured by sensors integrated into an autopilot module 130 installed in the UAV, based on the GPS timestamp assigned to the image. Thus, the mobile computing device can tag the image with redundant (and higher accuracy) location, altitude, and attitude data of the UAV at the time the image was captured by matching a GPS time stamp assigned by the GPS sensor in the mobile computing device with a GPS timestamp assigned by the GPS sensor in the autopilot module 130”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have consolidated the data for transmission, as taught by Kugelmass ([0054]), in Bachrach and Bodkin’s invention. One would have been motivated to modify Bachrach and Bodkin’s invention, by incorporating Kugelmass’ invention, to have a high accuracy of information pertaining to the UAV at the time of taking the images ([0054]) and attaching the metadata to the image provides a simple format for the ground station to associate metadata with the respective image.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”) in view of U.S. Publication No. 2004/0119020 A1 (hereinafter “Bodkin”), and further in view of U.S. Publication No. 2015/0055674 A1 (hereinafter “Lin”).
Regarding claim 5, Bachrach and Bodkin disclose all of the limitations of claim 1, as outlined above. Bachrach and Bodkin fails to expressly disclose wherein the scaling unit includes a predetermined ratio configured to determine a size of a field-of-view (FOV) of the lens based on a distance between the imaging device and the measurement area.
However, Lin teaches wherein the scaling unit includes a predetermined ratio configured to determine a size of a field-of-view (FOV) of the lens based on a distance between the imaging device and the measurement area ([0047], ll. 1-2, “The FOV is typically determined;” [0047], ll. 7-9, “The FOV is defined as the ratio of the sensing distance to the sensing diameter, typically represented by D:S.” FIG. 7 depicts the distance and sensing diameter based on a location of laser device C and target 9).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have determined a FOV with its associated size, as taught by Lin ([0047]), in Bachrach and Bodkin’s invention. One would have been motivated to modify Bachrach and Bodkin’s invention, by incorporating Lin’s invention, because the values representing the FOV are directly proportional ([0005]) allowing for relative positioning of a target to be known for adjusting projection/imaging (FIG. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481